DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Macklin on 6/7/2021.
The application has been amended as follows: 
Claim 1 should read "1.    (Currently Amended) An eyelet for a flexible sheet, wherein the flexible sheet is a tarpaulin, canvas, foil, or linen, the eyelet forming a round loop having a central aperture suitable for receiving a rope; wherein the eyelet comprises: a metal body comprising a cylindrical section comprising a first end and a second end, wherein the first end is provided with a radially extending first flange extending towards the second end, and wherein the second end is provided with a radially extending second flange extending towards the first end, such that a partly confined space is formed by the first and second flange and the cylindrical section, and a plastic body enclosing the metal body, whereby said plastic body is securely joined to the metal body due to plastic occupying at least the partly confined space, and wherein the plastic body comprises a radially extending plastic flange, thereby providing means for joining the eyelet to the flexible sheet.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of an eyelet for a flexible sheet that receives a rope for a tarpaulin, canvas, foil, or linen, a metal body with first and second ends that radially extend back towards the other, a confined spaced formed by the first and second flanges of each end, a plastic body enclosing the metal body, where the plastic body is securely joined to the metal body due to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677